          Case 3:20-cv-02242-W-LL Document 9 Filed 01/04/21 PageID.63 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JERRY JACKSON,                                        Case No.: 20-CV-2242 W (LL)
10                                        Plaintiff,
                                                           ORDER ON VOLUNTARY
11   v.                                                    DISMISSAL WITH PREJUDICE
                                                           [DOC. 8]
12   LUBY’S FUDDRUCKERS
     RESTAURANTS, LLC, et al.,
13
                                       Defendants.
14
15
             Plaintiff has filed a voluntary dismissal of this case with prejudice. [Doc. 8.]
16
     Accordingly, this action is dismissed WITH PREJUDICE.
17
18
             IT IS SO ORDERED.
19
20   Dated: January 4, 2021
21
22
23
24
25
26
27
28

                                                       1
                                                                                    20-CV-2242 W (LL)
